


Exhibit 10.29

 

BUNGE U.S. SERP

 

Effective January 1, 2009

 

I.                                       Purpose of Plan

 

(a)                                  The purpose of the Bunge U.S. SERP (“Plan”)
is to provide pension benefits for certain employees of Bunge Limited
(“Company”) and its subsidiaries (each a “Participating Employer”) whose pension
benefits under the Bunge U.S. Pension Plan (“Pension Plan”) are or will be
limited pursuant to the Code and the provisions of the Pension Plan based on the
definition of compensation used for benefit accrual purposes therein.

 

(b)                                 No portion of the benefits accrued under
this Plan prior to January 1, 2005 shall be “grandfathered” for purposes of
Section 409A of the Code.

 

II.                                   Participation in the Plan

 

An employee of the Company or one of its subsidiaries who is designated by the
Board of Directors of the Company as a participant in this Plan (a
“Participant”) shall be eligible to participate in this Plan.  Individuals
eligible to participate in the Plan and the effective date of their
participation shall be set forth in Exhibit A hereto, which shall be updated
from time to time as appropriate based on the action of the Board of Directors
of the Company.  In no event shall an employee of the Company or one of its
subsidiaries who is not entitled to benefits under the Pension Plan be eligible
for a benefit under this Plan.

 

III.                               Excess Benefit Payable

 

Each participant in the Pension Plan who is a Participant under this Plan (and
such Participant’s spouse, if any, in the event of such Participant’s death
prior to the commencement of benefits under the Plan) shall be paid a
supplemental pension benefit equal to the excess, if any, of (a) over (b), where
(a) and (b) are calculated as follows:

 

--------------------------------------------------------------------------------


 

(a)                                  the benefit which would have been paid to
such Participant (or such Participant’s surviving spouse) under the Pension
Plan, determined (1) as if the definition of compensation under the Pension Plan
included 100% of bonuses, (2) in the case of Flavio Sa Carvalho and Jacqualyn
Fouse, as if each had earned an additional five Years of Service (as defined in
the Pension Plan), (3) as if the Pension Plan was administered without regard to
the limitations imposed by Section 415 of the Code and/or Section 401(a)(17) of
the Code, and (4) as if the definition of compensation under the Pension Plan
included otherwise includable amounts deferred pursuant to a salary deferral
election by a Participant under a nonqualified deferred compensation plan
maintained by a Participating Employer for the year in which such amounts would
have been paid but for the election to defer; over

 

(b)                                 the amount of the benefits payable to such
Participant under the Pension Plan and the Bunge Excess Benefit Plan or their
successor plans.

 

The Company or its subsidiary, as appropriate, shall pay such supplemental
pension benefit to a Participant, or to such Participant’s surviving spouse,
coincident with and in the same distribution form and manner as the payment of
his or her benefit under the Bunge Excess Benefit Plan.  Such distribution shall
be calculated using the same actuarial factors and assumptions as are used to
determine payments under the Bunge Excess Benefit Plan.

 

IV.                               Miscellaneous

 

(a)                                  This Plan may be terminated or amended at
any time by the Compensation Committee of the Board of Directors of the Company;
provided that, no such amendment or termination may cause a reduction in any
Participant’s benefit accruals previously earned under the Plan.  Distributions
upon termination or partial termination of this Plan shall be consistent with

 

2

--------------------------------------------------------------------------------


 

Section 409A of the Code.  Notwithstanding any provisions to the contrary, the
Compensation Committee of the Board of Directors of the Company may amend the
Plan at any time to the extent necessary to comply with Code Section 409A and
the regulations thereunder.

 

(b)                                 To the maximum extent permitted by law, no
right to payment or any other interest of a Participant under this Plan shall be
assignable or subject to attachment, execution, or levy of any kind.

 

(c)                                  Nothing in this Plan shall be construed as
giving any employee the right to continued employment with a Participating
Employer.

 

(d)                                 Benefits payable under this Plan by a
Participating Employer shall not be funded and shall be made only out of the
general funds of such Participating Employer.  A Participant’s or surviving
spouse’s right to receive benefits under this Plan from a Participating Employer
shall be no greater than the right of any unsecured general creditor of such
Participating Employer.

 

(e)                                  This Plan shall be administered by the
Pension Plan Committee, as defined in the Pension Plan, which shall have all
authority, powers and discretion with respect to this Plan as such Committee
shall, from time to time, have with respect to the Pension Plan.  Such decisions
shall be conclusive and binding on all parties and shall not be subject to
further review.  The Board of Directors of the Company may, at any time, replace
the Pension Plan Committee with other persons or with another committee or
entity as the administrator for the Plan.

 

(f)                                    Except to the extent pre-empted or
superseded by ERISA, the provisions of this Plan shall be construed,
administered and enforced according to the internal and substantive laws (and
not according to the conflict of laws provisions) of the State of Missouri.

 

(g)                                 Notwithstanding any other provisions of this
Plan, if the Compensation Committee of the Board of Directors of the Company
determines in its sole discretion that the employment of a Participant with a
Participating Employer has been terminated because of the Participant’s

 

3

--------------------------------------------------------------------------------


 

commission of any act of fraud or any act of dishonesty, or any criminal act, or
that a Participant committed any such act to the detriment of a Participating
Employer whether the Participant’s employment was terminated on that account or
not, then any benefits credited to the Participant shall be forfeited and, if
already paid, shall be subject to recoupment.

 

(h)                                 The Participating Employer shall be entitled
to deduct from any benefits credited under this Plan to a Participant or from
any other compensation payable by the Participating Employer to such
Participant, all applicable federal, state or local taxes required to be
withheld with respect to the amounts being credited.  Any taxes imposed on any
distribution from this Plan shall be the sole responsibility of the Participant
or other person entitled to receive same, and the Participating Employer shall
be entitled to deduct from any such distribution any federal, state or local
taxes required to be withheld with respect to such distribution.

 

(i)                                     All records and accounts for this Plan
shall be maintained by the Pension Plan Committee and shall be conclusive and
binding upon the Participating Employer and Participants and their beneficiaries
under this Plan and shall not be subject to further review.

 

(j)                                     Any claim for benefits shall be handled
pursuant to the claims procedure under the Pension Plan.

 

(k)                                  All provisions of this Plan shall be
interpreted in a manner so as to be consistent with Section 409A of the Code and
the regulations issued thereunder.

 

4

--------------------------------------------------------------------------------


 

EXHIBIT A

 

BUNGE U.S. SERP

 

Participant

 

Effective Date

 

 

 

Flavio Sá Carvalho

 

1/1/04

 

 

 

William Wells

 

1/1/04

 

 

 

Archibald Gwathmey

 

1/1/04

 

 

 

Andrew J. Burke

 

1/1/04

 

 

 

Carl L. Hausmann

 

1/1/04

 

 

 

Jacqualyn Fouse

 

7/23/07

 

 

 

Christopher White

 

8/1/07

 

--------------------------------------------------------------------------------
